21 F.3d 1118
73 A.F.T.R.2d 94-1937
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Petitioner-Appellant,v.Donald M. SCHINDLER, Respondent-Appellee.
No. 92-55984.
United States Court of Appeals, Ninth Circuit.
Submitted April 7, 1994.*Decided April 11, 1994.

Before:  BROWNING, PREGERSON, and BRUNETTI, Circuit Judges
ORDER**
The IRS petition for enforcement in this case meets minimal requirements.   See United States v. Abrahams, 905 F.2d 1276, 1280 & n. 3 (9th Cir.1990).  The judgment of the district court is therefore reversed and the case remanded for issuance of an order requiring Schindler to show cause why the summons should not be enforced.   See United States v. Gilleran, 992 F.2d 232, 233-34 (9th Cir.1993).
REVERSED and REMANDED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or for the courts of this circuit except as provided by 9th Cir.R. 36-3